DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on
1/20/2021 is acknowledged. Applicant’s election without traverse of the Species of: Blood thinner: aspirin and/or clapidogrel (claim 35) in the reply filed on 5/21/2021 is acknowledged.
Applicant’s election without traverse of the Species of: Sugar: trehalose in the reply filed on 5/21/2021 is acknowledged.

The amendment filed 23 March 2022 is acknowledged and has been entered.

Status of the claims
Claims 2-15, 21 and 24-27 have been cancelled.
Claims 19, 20, 22 and 31 are withdrawn as being directed to nonelected inventions.
New claims 37-38 have been submitted.
Claims 1, 16-18, 23, 28-30 and 32-38 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 16-18, 23, 28-30 and 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2007/0243178) in view of Montague (2014).
Ho et al. beneficially provides methods of treating a subject in need, or suspected of being in need, of one or more component of the blood clotting system, such as individuals in need or suspected of being in need of platelets. In general, the methods comprise obtaining freeze-dried platelets (either purified or as part of a composition), and administering them to a subject in need. Administering can be through any known technique, but is typically through infusion, injection, or direct application to a site of bleeding. The methods can comprise the optional step of rehydrating the platelets prior to administering them to the subject. The subject can be any subject in need, such as one that is suffering from a bleeding wound or one who has a bleeding disease or disorder. In various embodiments, the individuals are hemophiliacs or patients who are undergoing treatment with anticoagulant agents (i.e., aspirin, clopidogrel, ticlopidin, tirofiban, or eptifibatide). Additionally the patient may have had their clotting system compromised in some other way, such as by liver failure, dialysis, or by exposure to environmental agents. In general, the method of this aspect of the invention comprises administering the composition of the invention to an individual in an amount sufficient to raise the hemostatic properties of that individual's blood to a level that is detectably higher than it was before administration. The method can further comprise administering other biologically active agents, such as clotting factors, and chemotherapeutic agents for treatment of cancer. It can also comprise treatment with physical modalities, such as with radiation.
The methods treat patients who are undergoing treatment with anticoagulant agents or other agents or therapies that cause clotting systems to be compromised. Thus, in embodiments, the methods are methods of treating chemotherapy-induced blood clotting disorders, radiation-induced blood clotting disorders distinct from thrombocytopenia, or blood clotting coagulation disorders resulting from exposure to one or more detrimental environmental agents.
 It is envisioned that if fresh, indated platelets are used, one may optionally activate the platelets to provide a better hemostatic benefit towards the treatment of clotting disorders. The freeze-dried platelets, rehydrated platelets, or compositions can be used in conjunction with other hemostatic agents, to enhance the efficacy of the latter at otherwise sub-pharmacologic amounts, thereby saving cost and simplifying administration and treatment.
The method can farther comprise administering other biologically active agents, such as clotting factors, and chemotherapeutic agents for treatment of cancer. It can also comprise treatment with physical modalities, such as with radiation. There are numerous and varied additional treatments that will be evident to those of skill in the art, and any such treatments can be included in the methods of the present invention. 
Furthermore, the compositions can comprise other components that are not normal blood components. Such components can be salts, detergents, and other non-biological substances that provide any number of beneficial properties to solutions, such as stabilizing proteins in solution, making the solution biologically compatible, etc. Such components can also be substances that have a known biological activity, such as chemotherapeutic agents, antibiotics, vitamins, etc. As with the blood components, non-blood components that are present in the solution are preferably included in an amount that provides the intended function. For example, salts are preferably added in an amount that stabilizes proteins in the composition or provides compatibility with the recipient's blood. Further, antibiotics or chemotherapeutic agents (and the like) are added in an amount that will, when administered to an individual at the amount chosen for the platelets, provide a detectable change in at least one physiological process of the treated individual, or provide a known benefit (e.g., a known antibiotic is supplied to the treated individual in an amount known to be suitable for combating a bacterial infection).
The compositions according to the invention can also comprise one or more substances that were present with the platelets before, during, or after the platelets were freeze-dried. Thus, the compositions comprising platelets can also comprise one or more salts, such as phosphate salts, sodium salts, potassium salts, calcium salts, magnesium salts, and any other salt that can be found in blood or blood products, or that is known to be useful in freeze-drying platelets or eukaryotic cells, or any combination of two or more of these. Other exemplary substances that may be present in the compositions include, but are not limited to, sugars, such as monosaccharides and disaccharides (e.g., maltose, dextrose, mannose, trehalose, sucrose, polymers of sucrose, glucose); polysugars, such as Ficoll-70 and Ficoll-400; glycerol; triglycerides; polysaccharides; lipids; dextran; polyvinyl pyrolidone (PVP); starch; hydroxyethyl starch (HES); and the like. Yet other exemplary substances include biological molecules derived from human or animal sources, such as polypeptides (e.g., albumins such as bovine serum albumin and human serum albumin), casein, laminin, fibrinogen, and the like. Of course, because the freeze-drying procedure can result in lysis of a certain number of platelets, compositions of the invention may comprise, external to intact platelets, some or all of the components present in the interior of a platelet.
The platelets can be obtained from any source, including, but not limited to, mammals, such as humans, dogs or other canines, cats or other felines, mice, rats, or other rodents; pigs, horses, sheep, goats, cows, or other farm animals; and monkeys, chimps, apes, or other primates. That is, the compositions can comprise platelets from any mammalian species, including, but not limited to, humans, primates, canines, felines, bovines, ovines, porcines, equines, and rodents. In addition, the platelets can be autologous or heterologous, with respect to the blood with which they are mixed in the methods of the invention. For example, in embodiments, the methods of the invention generally comprise mixing platelets, such as freeze-dried platelets, with freshly obtained blood from a patient. The platelets are preferably, but not necessarily, obtained from the same patient as the blood (i.e., autologous platelets). However, in embodiments, the platelets are obtained from one or more individuals other than the patient (i.e., heterologous platelets). In certain embodiments, the freeze-dried platelets originate from a pool of platelets obtained from two or more donors. In certain embodiments that relate to compositions comprising both freeze-dried platelets and fresh platelets, the fresh platelets originate from a pool of platelets obtained from two or more donors (see entire document, including e.g., paragraphs [0046],[0054], [0111], [0117], [0122],[0207], [0210], claims 75-84).
While Ho et al. teaches that the disclose composition can be employed with patients receiving anticoagulants, the reference does not explicitly state the specific anticoagulants such as aspirin, clopidogrel, ticlopidin, tirofiban, or eptifibatide.

Montague beneficially discloses the ability of Thrombosomes®, a lyophilised human platelet product, to enhance thrombus formation in an ex-vivo model of deep arterial injury. Aspirin and clopidogrel were administered to twelve healthy participants to render native platelets dysfunctional. High and low shear rheological conditions were simulated in separate chambers each containing a thrombogenic substrate and Thrombosomes® were added at three different concentrations in conclusion, at a low concentration in an ex-vivo model Thrombosomes® were found to enhance thrombus formation in the presence of dysfunctional native platelets. This lends further support to their potential use as a haemostatic agent in the management of trauma-related injuries.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to administer freeze-dried platelets as taught by Ho et al. to patients taking anticoagulants and/or antiplatelets such as asparin, clopidogrel, etc., which are commonly known as “blood thinners” and known to increase the risk of bleeding. Ho et al. teaches that the freeze-dried platelet preparations could be used in a number of patients in need including those receiving anticoagulants, it would have been well within the purview of the skilled practitioner to employ the compositions of Ho et al. with patients receiving the commonly-used coagulant of aspirin.  
In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  In KSR, the Supreme Court indicated that the obviousness analysis should consider the “background knowledge possessed by a person having ordinary skill in the art.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).   Under KSR, information deemed within PHOSITA’s general knowledge is more powerful than that found buried in a prior art reference because we assume that PHOSITA would consider using their general knowledge in combination with the prior art — even absent any express motivation to do so. Under 35 U.S.C. § 103, the obviousness inquiry turns not only on the prior art, but whether “the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious . . . to a person having ordinary skill in the art to which the claimed invention pertains.” 35 U.S.C. § 103. Regardless of the tribunal, the inquiry into whether any “differences” between the invention and the prior art would have rendered the invention obvious to a skilled artisan necessarily depends on such artisan’s knowledge. See Philips v. Google & Microsoft 2020.
The adjustment of particular conventional working conditions (e.g.,  determining an appropriate daily dose thereof and/or  employing one or more commonly-employed means of administration) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of skill in the art at the time the invention was made, as evidence by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's amendments/arguments filed with respect to the 35 USC 103 rejection have been fully considered but they are not persuasive.
Applicant asserts that: Claim 1 as amended, recites that the patient has been administered an anti-platelet drug, wherein the freeze-dried platelet derived material is effective as a hemostatic agent in the subject in the presence of the anti-platelet drug, and wherein the anti-platelet drug is one or more of clopidogrel, ticlopidine, tirofiban, or eptifibatide.
 It is further asserted that, surprisingly, the claimed freeze-dried platelet-derived material remains effective as a hemostatic agent even in the presence of such anti-platelet agents. This ability of the claimed freeze-dried platelet-derived material to remain effective as a hemostatic agent even in the presence of the recited anti-platelet agents would not reasonably be expected by a skilled artisan. Thus, administration of the freeze-dried platelet-derived material can provide a solution, for example, to the long-felt problem disclosed in the application, of reducing the bleeding risk of patients that are taking these anti-platelet agents but need to undergo surgery. 
However, with respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, in order to establish unexpected results for claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
Applicant also assert that, although Ho et al. specifically mentions that the platelet derivatives therein could be effective in subjects that have been administered an anti-coagulant such as heparin and warfarin, it is silent with respect to any anti-platelet agents.
This is also, unpersuasive in that Ho et al. in addition to the heparin and warfarin pointed out by Applicant, the reference does recite other drugs, among which are: warfarin (Coumadin.RTM.), Heparin, Clopidogrel (Plavix.RTM.), Dipyridamole (Persantine.RTM.), Enoxaparin (Lovenox.RTM.), Ardeparin (Normiflo.RTM.), Dalteparin (Fragmin.RTM.), Ticlopidine (Ticlid.RTM.), Danaparoid (Orgaran.RTM.), Tinzaparin (Innohep.RTM.), Aspirin, Thrombin Inhibitors, and the like. (see paragraph [0119]). Furthermore,  the claims do not exclude patients being administered both antiplatelet and anticoagulant drugs in combination (e.g., aspirin and clopidogrel), which is a common therapy (see e.g., Holmes et al. (2009)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655